Citation Nr: 0527843	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for polysubstance 
dependence.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Board remanded these matters in March 2005 so 
that the veteran could be scheduled for a Board hearing.  


FINDINGS OF FACT

1.  Polysubstance dependence was not manifested in service, 
and it is not shown that any current polysubstance dependence 
is related to service.

2.  Tinea versicolor was not manifested in service, and it is 
not shown that tinea versicolor is related to service.  

3.  Depression is not shown to have been manifested in 
service and is not currently shown to be present.


CONCLUSIONS OF LAW

1.  Service connection for polysubstance dependence is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Service connection for tinea versicolor is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


3.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The letter 
did not specifically reference the veteran's claim of 
entitlement to service connection for  polysubstance 
dependence; however, the Board considers this omission to 
constitute "harmless error" in light of 38 C.F.R. §§ 3.1, 
3.301 (2004) (The progressive and frequent use of drugs to 
the point of addiction will be considered willful 
misconduct.)  The letter requested the veteran to, "tell us 
about any additional information or evidence" that he 
wished VA to try to obtain.  A subsequent July 2004 letter 
which notified the veteran that his appeal was being 
certified to the Board, requested him to "[s]end the Board 
additional evidence concerning [his] appeal."  Finally, the 
Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the service medical records reveals no complaints 
or findings pertaining to either depression or polysubstance 
dependence.  While tinea versicolor was not diagnosed during 
the veteran's military service, a February 1975 treatment 
record shows complaints of a rash in the crotch area.  A 
diagnosis was not provided.  

In this case, a review of the post service VA medical records 
includes diagnoses of tinea versicolor (December 2002 and 
April 2003) and polysubstance dependence (January 2003).  A 
diagnosis of depression is not of record.  

At his July 2005 video conference hearing at the RO before 
the undersigned Veterans Law Judge, the veteran was afforded 
60 days in which to supply VA with a medical opinion relating 
any or all of his claimed disorders to his period of service.  
This period of time has since lapsed, and the veteran has not 
submitted any such medical evidence.  

The Board has reviewed all VA medical records of record dated 
from 1999 to 2003.  While there is evidence of current 
disorders manifested by polysubstance dependence and tinea 
versicolor, and while the veteran was treated on one occasion 
in service for a skin-related complaint, without competent 
evidence linking either of these disorders to service, the 
benefits sought on appeal cannot be granted.  The claims are 
denied.  

Concerning the veteran's claim for depression, depression has 
not been diagnosed.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The claim is therefore denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection is denied for depression, polysubstance 
dependence, and tinea versicolor.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


